LACK OF UNITY & SPECIES ELECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
1)	Claims 3-9, 11-18 and 21-23 have been amended via the preliminary amendment filed 01/19/21.
	Claims 1-25 are pending.  
2)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
3)	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process. Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
4)	Restriction is required under 35 U.S.C § 121 and 372.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 C.F.R 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.  
Claims 1-18, drawn to a method for differentiating MTBC and NTM infections. 
Claims 19-23, drawn to a kit.
Claims 24 and 25, drawn to a method of detecting infection by NTMs. 
5)	Inventions l-III do not relate to a single special technical feature under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. The special technical of invention I does not represent a contribution over prior art, because this technical feature was known in the art as disclosed by WO 2017/139153 A1 (Applicant’s IDS) as is documented in the Written Opinion of the International Searching Authority that is of record. Briefly, WO 2017/139153 A1 disclosed detecting and differentiating infection by pathogenic M. tuberculosis complex from non-pathogenic Mycobacteria using anti-LAM antibodies. Therefore, the special technical feature does not define over the prior art. Furthermore, invention III has the special technical feature of a method that does not require a TB-specific capture antibody.
Election of Species
6)	This application contains claims directed to more than one species of the generic invention.  The various species set forth are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common structural, compositional, antigenic, genetic or device design characteristics.
	(A) Label species: (i) Gold particle; (ii) Latex particle; and (iii) Fluorophore.
(B) LAM-derived antigen species and the antibody species that specifically binds thereto: 	 (a) LAM-derived antigen comprising 5-deoxy-5-methylthio-xylofuranosyl (MTX) attached to the terminal Manp by an alpha-(1-4) linkage and the corresponding antibody that binds thereto, which must be identified by its name; and (b) LAM-derived antigen comprising Ara4 structure and the corresponding antibody that binds thereto, which must be identified by its name; (c) LAM-derived antigen comprising Ara6 structure and the corresponding antibody that binds thereto, which must be identified by its name; and (d) LAM-derived antigen comprising Ara4 and Ara6 structure and the corresponding antibody that binds thereto, which must be identified by its name, for example, A194-01.
	(C) Cross-reactive capture antibody species: 
(x) CS-35; (y) FIND-25; and (z) A914-01.
	(D) NTM-specific capture antibody species: 
(p) 906.7; (q) 908.1; and (s) 922.5.
	(E) TB-specific capture antibody: 
(aa) A mAb that binds specifically to purified ManLAM but not to PILAM or LAM purified from other mycobacterial species, including M. smegmatis and M. leprae; (bb) A mAb that binds specifically to Mtb cells and cell lysates, but not to cells and cell lysates of other mycobacterial species; and (cc) A mAb that binds specifically to synthetic glycoconjugates containing MTX attached by an alpha(1->4) linkage to monomannose or dimannose-capped Ara4 or Ara6 structures, but not to the same structures missing the MTX substitution. 
	(E) Assay species: 
(g) Electrochemiluminescence assay; (h) Enhanced chemiluminescence assay; (j) ELISA; and (k) LFA.
	(F) Sample species: 
(m) Urine; and (n) Serum.
	(G) Subject species: 
(xa) HIV positive TB patient; and (xb) HIV positive NTM-infected patient.
	(H) Antibody species: 
(za) IgG; (zb) Dimeric scFv; (zc) scFv IgG; (zd) IgA; and (ze) IgM.
7)	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and an election of each species corresponding to the elected invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
	Should Applicant traverse on the ground that the species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention. 

Correspondence
8)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gary Nickol, can be reached on (571) 272-0835. 
10)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/S. DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        		


August, 2022